Title: To George Washington from Major General Nathanael Greene, 7 February 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town 7th Feby 1780.
          
          The inclos’d copy of a representation from Colo. Berry, an Assistant D.Q.M.G. in this State, will shew your Excellency that a new difficulty has arisen to delay transportation. It is very unfortunate that we should lose the advantage of this favourable turn of conveyance, as the time is just at hand when it will be almost impossible to bring forward the supplies.
          The Inhabitants are unwilling to give their aid at the prices regulated by law, unless the regulation extends through all the States. I do not consider myself authorized to instruct my Agents to break over the laws of the State; and now find a stagnation in bringing on the provisions.
          People will with-hold their services in this State, so long as they receive a less compensation than their neighbours. They seem to claim it as a right that they be allowed their usual prices untill the other States adopt measures for enforcing a regulation. I do not hear them object to have a limitation of prices take place; but they insist upon its not being binding on them till it is so on others. Your Excellency can foresee the consequences of the present difficulty; and will direct and authorize me in what manner to proceed. I am Your Excellency’s Most Obedient Hume Servt
          
            Nath. Greene Q.M.G.
          
        